DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-15, and 19-20 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhao (US 2018/0298274 A1) (“Zhao” herein)

Claim 1
Zhao discloses a composition for increased hydrocarbon production from a hydrocarbon-bearing reservoir, the composition comprising:
 	a saltwater solution suitable for injection into the hydrocarbon-bearing reservoir for water flooding, the saltwater solution having a salinity; and
	a plurality of nanocapsules, where the nanocapsules are operable to be suspended amongst the saltwater solution, where the nanocapsules have an overall positively charged outer surface at respective outer shells of the nanocapsules, where the nanocapsules encapsulate water molecules within the nanocapsules, and where the nanocapsules are operable to release the water molecules in the hydrocarbon-bearing reservoir proximate overall negatively charged zones. [0106-0107; 0113; 0140-0142; 0154; 0158-0160; 0170-0172; 0181; 0196]
The above rejection is based on the interpretation of the Zhao reference that the “alternative embodiments” described merely additional features that may be included with the abase invention as described.  However, in the alternative reading that "the alternatives embodiments" described as exclusive, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention that the microcapsules made from discontinuous internal oil phase in a continuous water phase (O/W) or an internal water phase in a continuous oil phase (W/O). The emulsion can be more complicated with an internal phase itself being a dispersion, thus a W/O/W or O/W/O type of emulsion. The polymerisation can occur in the water phase, the oil phase or the interphase between water and oil phases, more than one of the above phases or in all of the above phases (i.e. water encapsulation) Furthermore, after injection into a wellbore, the microcapsules are in contact with the surface of a complex mixture, such as crude oil containing formation which comprises both polar/hydrophilic components and apolar /hydrophobic components, the different polar and apolar groups at the outer 

Claim 2
Zhao discloses the composition of claim 1, where the outer shells comprise a polymeric material to provide the overall positively charged outer surface. [0140; 0144]

Claim 3
Zhao discloses the composition of claim 1, where the outer shells comprise a resin material to provide the overall positively charged outer surface. [0107; 0140; 0144]

Claim 4
Zhao discloses the composition of claim 1, where the outer shells comprise a moiety grafted to the outer shells to provide the overall positively charged outer surface. [0140; 0144; 0181]

Claim 5
Zhao discloses the composition of claim 1, where the nanocapsules are operable to release the water molecules in the hydrocarbon-bearing reservoir proximate overall negatively charged zones comprising oil or natural gas. [0141-0142; 0158-0160]

Claim 9
Zhao discloses the composition of claim 1, where the nanocapsules are operable to release the water molecules in the hydrocarbon-bearing reservoir proximate overall negatively charged zones comprising a carboxylate group. [0179; 0182]

Claim 10
Zhao discloses the composition of claim 1, where the saltwater solution comprises seawater. [0106]

Claim 11
Zhao discloses a method for increasing hydrocarbon production from a hydrocarbon-bearing reservoir, the method comprising the steps of:
 	preparing a saltwater solution suitable for injection into the hydrocarbon-bearing reservoir for water flooding, the saltwater solution having a salinity;
 	adding to the saltwater solution a plurality of nanocapsules to form an enhanced recovery suspension, where the nanocapsules are operable to be suspended amongst the saltwater solution, where the nanocapsules have an overall positively charged outer surface at respective outer shells of the nanocapsules, where the nanocapsules encapsulate water molecules within the nanocapsules, and where the nanocapsules are operable to release the water molecules in the hydrocarbon-bearing reservoir proximate overall negatively charged zones; and
 	injecting the enhanced recovery suspension into the hydrocarbon-bearing reservoir to increase hydrocarbon production. [0106-0107; 0113; 0140-0142; 0154; 0158-0160; 0170-0172; 0181; 0196]
The above rejection is based on the interpretation of the Zhao reference that the “alternative embodiments” described merely additional features that may be included with the abase invention as described.  However, in the alternative reading that "the alternatives embodiments" described as exclusive, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention that the microcapsules made from discontinuous internal oil phase in a continuous water phase (O/W) or an internal water phase in a continuous oil phase (W/O). The emulsion can be more complicated with an internal phase itself being a dispersion, thus a W/O/W or O/W/O type of emulsion. The polymerisation can occur in the water phase, the oil phase or the interphase between water and oil phases, more than one of the above phases or in all of the above phases (i.e. water encapsulation) Furthermore, after injection into a wellbore, the microcapsules are in contact with the surface of a complex mixture, such as crude oil containing formation which comprises both polar/hydrophilic components and apolar /hydrophobic components, the different polar and apolar groups at the outer surface of the microcapsules can organize to allow maximum contact, leading to adsorption of the microcapsules at the oil containing formation (i.e. positive charged outer surfaces and negatively charged zones/ formations). Some of the charged groups in the crude oil and formation can also interact with groups at the outer surface of the microcapsules, for the purpose of releasing the encapsulated water. 

Claim 12
Zhao discloses the method of claim 11, where the outer shells comprise a polymeric material to provide the overall positively charged outer surface. [0140; 0144]

Claim 13
Zhao discloses the method of claim 11, where the outer shells comprise a resin material to provide the overall positively charged outer surface. [0107; 0140; 0144]

Claim 14
Zhao discloses the method of claim 11, further comprising the step of grafting a moiety to the outer shells to provide the overall positively charged outer surface. [0140; 0144; 0181]

Claim 15
Zhao discloses the method of claim 11, where the nanocapsules are operable to release the water molecules in the hydrocarbon-bearing reservoir proximate overall negatively charged zones comprising oil or natural gas. [0141-0142; 0158-0160]

Claim 19
Zhao discloses the method of claim 11, where the nanocapsules are operable to release the water molecules in the hydrocarbon-bearing reservoir proximate overall negatively charged zones comprising a carboxylate group.  [0179; 0182]

Claim 20
Zhao discloses the method of claim 11, where the saltwater solution comprises seawater. [0106]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, as applied to claims 1 and 11 above, and further in view of Mahadevan et al. (US 2016/0272873 A1) (“Mahadevan” herein).

 Claim 6
Zhao discloses the composition of claim 1, wherein the plurality of nanocapsules are present in the composition in an amount operable to release an amount of water molecules such that salinity in an area of release decreases. [0003; 0106; 0141; 0158]  Zhao however is silent regarding surface charge of a rock is changed from positive to negative to drive out an overall negatively charged oil layer proximate the rock.
	Mahadevan teaches the above limitation (See paragraph 0055 Mahadevan teaches this limitation in that the invention relates to a method to engineer wettability and engineer wettability alteration in order to obtain improved recovery from formations, by changing the wettability of the formation to partial or fully water-wet condition. The alteration is for either fractured or non-fractured formations. Formations tend to be fractured due to geologic and tectonic activity. The rock matrix, within which the oil is contained, is often surrounded by fractures which are much more conductive to flow than the rock matrix itself. Under fractured rock conditions, an imbibition process in which injected brine is spontaneously sucked into the formation and ejects oil simultaneously is the main mechanism of recovery of oil. If the rock is oil-wet, the oil prefers to stay in the matrix and does not migrate into the fractures.) for the purpose of having a method to engineer wettability and engineer wettability alteration in order to 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the composition of Zhao, with the above limitation, as taught by Mahadevan, in order to improved recovery from formations, by changing the wettability of the formation to partial or fully water-wet condition. 

Claims 7-8
Zhao discloses the composition of claim 1.  Zhao however is silent regarding, where the overall positively charged outer surface is suitable to prevent the plurality of nanocapsules from releasing the water molecules near an overall positively charged zone in the hydrocarbon-bearing reservoir where the overall positively charged zone in the reservoir comprises water-wet carbonate rock. (Same as Claim 6)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention that if the nanocapsule has a positive charge and the charged zone is also positive charged, the positive-positive charges or like charges repel each other (positive to positive or negative to negative), therefore, it would prevent the release of the water in the hydrocarbon-bearing reservoir, as recited in the claim limitation. 

Claim 16
Zhao discloses the method of claim 11, where the step of adding includes adding the plurality of nanocapsules in an amount operable to release an amount of water molecules such that salinity in an area of release decreases.  [0003; 0106; 0141; 0158] Zhao however is silent regarding surface charge of a rock is changed from positive to negative to drive out an overall negatively charged oil layer proximate the rock.
	Mahadevan teaches the above limitation (See paragraph 0055 →Mahadevan teaches this limitation in that the invention relates to a method to engineer wettability and engineer wettability alteration in order to obtain improved recovery from formations, by changing the wettability of the formation to partial or fully water-wet condition. The alteration is for either fractured or non-fractured formations. Formations tend to be fractured due to geologic and tectonic activity. The rock matrix, within which the oil is contained, is often surrounded by fractures which are much more conductive to flow than the rock matrix itself. Under fractured rock conditions, an imbibition process in which injected brine is spontaneously sucked into the formation and ejects oil simultaneously is the main mechanism of recovery of oil. If the rock is oil-wet, the oil prefers to stay in the matrix and does not migrate into the fractures.) for the purpose of having a method to engineer wettability and engineer wettability alteration in order to obtain improved recovery from formations, by changing the wettability of the formation to partial or fully water-wet condition. [0055]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the composition of Zhao, with the above limitation, as taught by Mahadevan, in order to improved recovery from 

Claim 17-18
Zhao discloses the method of claim 11.  Zhao however is silent regarding, where the overall positively charged outer surface is suitable to prevent the plurality of nanocapsules from releasing the water molecules near an overall positively charged zone in the hydrocarbon-bearing reservoir where the overall positively charged zone in the reservoir comprises water-wet carbonate rock. (Same as Claim 6)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention that if the nanocapsule has a positive charge and the charged zone is also positive charged, the positive-positive charges or like charges repel each other (positive to positive or negative to negative), therefore, it would prevent the release of the water in the hydrocarbon-bearing reservoir, as recited in the claim limitation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weaver et al. (US 4,460,627) Polymeric well treating method teaches several new treatment processes and compositions for practicing these processes are provided which substantially alter the fluid flow and surface characteristics of porous permeable particulate formations, especially subterranean formations intersected by an oil well. The compositions of this invention also provide methods of increasing viscosity Beestman (US 4,534,783) High concentration encapsulation of water soluble-materials teaches This invention relates to a process for encapsulation, and particularly to the production of small or minute capsules constituted by a skin or thin wall of polymeric material e.g., polyurea, polyamide, polysulfonamide, polyester, polycarbonate, or polyurethane, which involves first providing an organic liquid (continuous phase liquid) containing an oil soluble alkylated polyvinylpyrrolidone emulsifier A discontinuous ( aqueous) phase liquid containing a water-soluble material, which is the material to be encapsulated, plus a first shell wall component; is dispersed in the continuous phase liquid to form a water-in-oil emulsion, and Argillier et al. (US 2008/0269083 A1) Permeable reservoir rocks treating method for e.g. hydrocarbon pumping well, involves maintaining particles in e.g. organic phase, by dispersion, injecting dispersed particles in rock, and freeing contact of active polymer with salt water teaches The method involves fabricating deformable particles of nanometric size .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        01/29/2021